HOOK, Circuit Judge
(dissenting). When this case was here before, we held the Arkansas statute invalid because it appeared to be exclusively directed against a right conferred by the patent laws of the United States enacted pursuant to the Constitution. It relates exclusively to patented things and does not proceed upon any consideration of their material character or the use for which they are designed. The Arkansas statute would not apply to sales of exactly the same kind of property if it were not patented; and likewise if a patent thereon once obtained had expired. 76 C. C. A. 218, 145 Fed. 344. The Supreme Court, however, upheld the statute as a permissible police regulation in view of the frequency of fraud and imposition in the sale of patented articles. The fraudulent practices of itinerant venders was referred to as being almost proverbial. 207 U. S. 251, 28 Sup. Ct. 89, 52 L. Ed. 195. In other words, it was held the statute *716was directed, not at the right under the patent laws, but at the evil commonly attending the sale of patented articles in the particular way indicated. I refer to these different views merely for their bearing upon the application of the statute — upon the question whether the facts developed at the second trial bring the case within the special purpose of its enactment as construed by the Supreme Court. The consideration for the notes that are held void because not executed on the prescribed form was a log-loading apparatus manufactured, sold, and installed according to extensive detailed plans and specifications contained in a written contract. The Roots Company, which made and sold it, was not a peripatetic or itinerant vender, but was an old manufacturing concern with a long-established business and a fixed abode; and what it did was in the usual course of its business. Again, the log-loading apparatus was not a mere patented article or thing like those in the peddling or vending of which there is frequently fraud and overreaching. It was a comprehensive, permanent structure erected in part' upon foundations, with fully equipped boiler, engine, car body, trucks, rails, water tank, pump, and various other appliances. The transaction was no more within the particular evil, to correct which the statute was enacted, than the construction under contract of a sawmill, a flouring mill, a power plant of an electric light or street railway company, or the heating system of a hotel or office building, in which cases it would be rare indeed if there were not considerable machinery covered by letters patent of the United States. Transactions of the kind mentioned are of, such-frequency and importance in- the business world that it cannot be said they are exceptional or rare and may therefore have escaped the attention of the legislative body. Nor can it be conceived that the Legislature could put them in a class for discriminatory legislation; there would be no discernible reason for it arising from the incident of a patent. It seems to me quite clear that regardless of specified exceptions in the statute1 it does not apply to such cases.
“It is a familiar rule that a thing may be within the letter of the statute and yet not within the statute, because not within its spirit, nor within the intention of its makers. This has been often asserted, and the reports are full of cases illustrating its application. This is not the substitution of the will of the judge for that of the legislator, for frequently words of general ¡meaning are used in a statute, words broad enough to include an act in question, and yet a consideration of the whole legislation, or of the circumstances ■surrounding its enactment, or of the absurd results which follow from giving .-such broad meaning to the words, makes it unreasonable to believe that the1 (legislator intended to include the particular act.” Holy Trinity Church v. United States, 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226.
The case cited well illustrates the danger of adhering closely to the written text and ignoring the spirit and purpose of the enactment. An act of Congress prohibited assistance or encouragement of immigration of aliens under contract “to perform labor or service of any kind.” The Trinity Church Corporation contracted with an alien residing in England to- remove to New York and enter its service as rector and pastor. The alien having come, the government sued to recover the penalty, and the strength of its case is shown by the following observations of the court:
*717“It must be conceded that the act of the corporation is within the letter of this section, for the relation of rector to his church is one of service, and implies labor on the one side with compensation on the other. Not only are the general words ‘labor’ and ‘service’ both used, but also, as it were to guard against any narrow interpretation and emphasize a breadth of meaning, to them is added ‘of any kind’; and, further, as noticed by the Circuit Judge in his opinion, the fifth section, which makes specific exceptions, among them professional actors, artists, lecturers, singers, and domestic servants, strengthens the idea that every other kind of labor and service was intended to be reached by the first section.”
The court, however, held that Congress, having a definite' evil in view, used general terms for the purpose of reaching all its phases; and, though the general language employed was broad enough to cover the case, it could not reasonably be said Congress so intended.
To adapt the Arkansas statute to the evil attending the sale of patented articles in the particular way referred to, and also to indicate its limitations, it was provided that it should “not apply to merchants and dealers who sell patented things in the usual course of business.” Was the Roots Company a merchant pr dealer within the meaning of the act? It may be admitted that construing those words narrowly, or even giving them their ordinary meaning, it was not a merchant or dealer. For instance, it might have been a manufacturer as distinguished from a merchant within a municipal law imposing license taxes on merchants. 9? Mo. App. 590.1 But were they employed in a narrow or ordinary sense? It is elementary that the meaning of words in a statute is very largely controlled by the fundamental intent of the statute itself. Words of comprehensive import may be restrained to that intent, and, on the other hand, words narrow in their literal sense may be enlarged and extended. Their particular signification in a legislative act, as in a conventional writing of private individuals, is determined by the context and the discernible purpose of those who put it forth. Words have no such absolute meaning that they cannot derive from their environment a different signification from that commonly given them when standing alone or in different company. Thus, a “locomotive engine,” which is rarely regarded as a railroad car, has been held to be a “car” within the safety appliance act (Johnson v. Southern Pacific Co., 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363), and, as above shown, the labor and service of a rector and pastor of a church are not “labor or service ■of any kind” within the alien contract labor law. The ordinary term “debt” used in the legal tender acts may not embrace taxes imposed by state authority (Lane County v. Oregon, 7 Wall. 71, 19 L. Ed. 101); nor as commonly used in law does it include taxes imposed by one sovereignty when sued on in another (Crabtree v. Madden, 4 C. C. A. 408, 54 Fed. 426), yet it may do so when the suit is in the proper forum (Dollar Sav. Bank v. United States, 19 Wall. 227, 22 L. Ed. 80). In England half a century ago an uncertified bankrupt without an occupation was properly styled a gentleman (12 C. B. N. S. 730), though in these days and in this country he might be very far from meriting- the appellation. Illustrations along this line might be multiplied indefinitely. Thé Supreme Court observed when the case at bar was before it that one might be none the less a dealer *718selling in the usual course of business, though also a manufacturer of the article dealt in.
The Legislature of Arkansas endeavored to classify and exempt from the operation of the statute all persons dealing in patented articles whose methods of business were commonly regarded as unobjectionable or.at least not generally attended by the evil practices it sought to correct. It denominated that class merchants and dealers selling in the usual course of business; and, bearing in mi'nd the legislative intent, J think it quite clear the Roots Company falls within it.

 73 S. W. 302.